                                                                                                   L1

                    Case 2:19-cv-00034-RDP Document 3 Filed 01/24/19 Page 1 of 1                                               FILED
                                                                                                                      2019 Jan-24 PM 04:01
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                          N.D. OF ALABAMA


                                     IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF ALABAMA
                                              SOUTHERN DIVISION

JOSHUA M. SMITH,                                              )                Summons
                                                              )        (Issued pursuant to Rule 4 of
                                                              )        the Federal Rules of Civil
                                            Plaintiff,        )        Procedure or other appropriate
                                                              )        law.)
                           v.                                 )
                                                              )        CIVIL ACTION CASE NUMBER:
                                                              )        2: I 9-cv-00034-SGC
BMW FINANCIAL SERVICES N.A., INC.,                            )
                                                              )
                                            Defendant.        )

                                                Summons in a Civil Action

To: (Defendant's name and address)

BMW FINANCIAL SERVICES, N.A., INC.
C T Corporation Systerm
2 North Jackson Street, Suite 605
Montgomery, AL 36104

NOTE: A separate summons must be
       prepared for each defendant.

A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer
or motion must be served on the plaintiffs attorney, whose name and address are:

W. Whitney Seals, Esq.
Cochrun & Seals, LLC
P.O. Box I 0448
Birmingham, AL 35202
(205) 323-3900

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.




                                                              SHAROvcrwN
                                                                  N ARRIS,
                                                                                      \cL:mK.
                                                              By:-~-~~~~.
                                                                                      \ A_
SEE REVERSE SIDE FOR RETURN                                   Deputy Clerk            7 \ --
                                                                       (SEAL OF    coukv_)

                                                              NORTHERN DISTRICT OF ALABAMA
                                                              1729 5'" Avenue North
                                                              Birmingham, Alabama 35203
